United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Ogden, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Frank M. Wells, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-589
Issued: August 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 31, 2008 appellant filed a timely appeal from the September 25, 2008 merit
decision of the Office of Workers’ Compensation Programs, denying continuation of pay.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay.
FACTUAL HISTORY
On July 25, 2008 appellant, then a 35-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on June 24, 2008 she experienced pain in her hand. After pulling
“suspenses” she was unable to type or grip anything. Appellant stopped work on June 24, 2008.
The employing establishment controverted the claim contending, among other things, that it was
not timely filed.

By letter dated August 4, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the medical and factual evidence she needed
to submit, including why she did not provide written notice of her injury to a supervisor within
30 days of the date of injury. By letter dated September 12, 2008, the Office accepted that
appellant sustained mild left carpal tunnel syndrome.
In a September 25, 2008 decision, the Office denied continuation of pay on the grounds
that appellant did not report her injury on an Office-approved form within 30 days. It noted that
this decision did not affect her entitlement to wage-loss compensation benefits.1
LEGAL PRECEDENT
Section 8118 of the Act provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
her immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title.2 Section 8122(a)(2) provides that written notice of injury must
be given as specified in section 8119.3 Section 8119 provides in part that notice of injury shall
be given in writing within 30 days after the injury.4
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a written claim
within 30 days of the injury.5 When an injured employee makes no written claim for a period of
wage loss within 30 days, she is not entitled to continuation of pay, notwithstanding prompt
notice of injury.6
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.7
ANALYSIS
The Office accepted that appellant sustained left mild carpal tunnel syndrome on
June 24, 2008. Appellant filed a Form CA-1 on July 25, 2008. Because the claim was not filed
1

The Office issued decisions on April 8, June 24 and July 27, 2009 denying appellant’s claims for compensation
for the period February 2 through June 19, 2009. These decisions are not before the Board on the present appeal.
2

5 U.S.C. § 8118.

3

Id. at § 8122(a)(2).

4

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Id. at § 8118(a).

6

See Laura L. Harrison, 52 ECAB 515 (2001).

7

20 C.F.R. § 10.205(a)(1-3). See also Carol A. Lyles, 57 ECAB 265 (2005); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter 2.807(7) (March 2004).

2

within 30 days of the injury, as specified in section 8118(a) of the Act, the Board finds that she is
not entitled to continuation of pay.8 The rationale for this holding is set forth in William E.
Ostertag.9 There is no provision for excusing an employee’s failure to file a claim for
continuation of pay within 30 days of the employment injury.10
CONCLUSION
The Board finds that the Office properly denied continuation of pay on the grounds that
appellant failed to give written notice of injury within the time limitation provision of the Federal
Employees’ Compensation Act.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board notes that, although appellant is barred from receiving continuation of pay, she may be eligible for
other types of compensation benefits under the Act. The Office accepted her claim on September 12, 2008. On
September 25, 2008 it explained that the decision denying appellant’s continuation of pay did not affect her
entitlement to compensation benefits. Appellant may claim wage-loss compensation benefits for disability or claim
compensation for medical treatment rendered due to the effects of the accepted employment injury.
9

33 ECAB 1925, 1932 (1982).

10

See Dodge Osborne, 44 ECAB 849 (1993).

3

